DETAILED ACTION
Claims 1-22 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claims 16-17 are objected to because of the following informalities:  claims 16-17 claim as an apparatus but depend from claim 1 that claims as a method.  Appropriate correction is required.

4.	Claims 12-15 depend from claim 11 instead of claim 10; review the dependences is suggested.

5.	Claims 19-22 are objected to because of the following informalities:  claims 19-22 claim as a computer program product but depend from claim 17 that claims as an apparatus.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



7.	Claim 18 recites the limitation "the apparatus" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The dependent claims 19-22 are also rejected based on the same rationale as applied to their parent claim.

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The term “computer-readable medium” as used herein, can refer to a transmission medium that provides information or is usable by a processor(s).  A transmission medium can take the form of carrier waves, i.e., electromagnetic waves that can be modulated, as in frequency, amplitude or phase, to transmit information signals and is beyond physical articles or objects which are functionally or structurally interconnected with the instructions in such a manner as to enable the instructions to act as a computer component and realize their functionality.
As shown in the specification, claim 18 as written and in view of Applicant’s disclosure page 8, paragraph [0046], a "computer-readable storage medium," which refers to a non-transitory physical storage medium (for example, volatile or non-volatile may be differentiated from a "computer-readable transmission medium," which refers to an electromagnetic signal.
A computer-readable medium that contains data signals, data transmissions is not limited to a statutory subject matter and is therefore non-statutory.    

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1-5, 7, 10-14, 18-19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfeifle et al. (US 2014/0108462) hereinafter Pfeifle.

In claim 1, Pfeifle teaches 
A method for generating update data for a map database, the method comprising: receiving a node identifier and a first node digest of an update candidate node ([0026] The map tile 30 is a root node assigned an identification value (e.g., 8390705) [0027] the tree structures may be modified by commands from an update script.  The update script includes the modification, addition, or deletion of multiple nodes in the tree structure); 
obtaining, based on the node identifier, a second node digest of the update candidate node ([0028] This type of update script for the difference between the old navigational data and the new navigational data may be described as "add the following sub-tree into the routing/BMD/NVC-tile at a certain position." The inserted sub-tree represents 
the real world object); 
comparing the first node digest and the second node digest of the update candidate node ([0037] The existing set of map data may be represented in the form of 
BLOBs and organized as existing data trees.  Each of the existing data trees is 
assigned an identification value.  The identification value may be assigned 
according to relational data script.  A set of map data with new data may be 
represented in the form of BLOBs and organized as new data trees.  One of the 
new data trees is selected by the processor 300 and compared to one or more of 
the existing data trees to locate a nearest match to the new data tree); and   
generating, based on the comparison, the update data for the map database, the update data containing one of ([0038] The processor 300 is configured to identify a sequence of edit operations as a difference between the new data tree and the existing data tree): 
an indication of unchanged content ([0038] The difference between the new data tree and the existing data tree may be referred to as a similarity measure.  The similarity measure compares data in the nodes of the first data tree to the second data tree to identify changes in a node, deleted nodes, and/or new nodes.  The similarity measure identifies at least one similarity between the new data tree and the existing data tree); 
node digests of the child nodes of the update candidate node ([0039] The processor 300 determines how similar each of the data trees in the existing map data is to the new tree data.  The similarity measure in this example includes any combination of the number of child nodes, the values of the child nodes, and the value of the node); or 
updated content corresponding to the update candidate node ([0041] the most similar node of the existing data tree may be selected by the processor 300 as soon as one of the comparisons exceeds a threshold of similarity.  The most similar node of the existing data tree is selected to compute the update script).  

In claim 2, Pfeifle teaches 
The method of claim 1, further comprising transmitting the generated update data for the map database to a client ([0053] the mobile device 100 is configured to decode, interpret, and execute the update scripts.  The communicate interface 205 receives an update script including an update command for a BLOB.  The BLOB may be represented as a first data tree.  The existing map data is stored in memory 201.  The controller 200 is configured to iterate through the map data to identify a BLOB in the map data that corresponds to the update command.  The matching BLOB may be 
represented as a second data tree [0054] The controller 200 executes the update script on the second data tree).  

In claim 3, Pfeifle teaches 
The method of claim 1, wherein the update data for the map database contains an indication of unchanged content in case of match of the first node digest and the second node digest of the update candidate node ([0038] The processor 300 is configured to identify a sequence of edit operations as a difference between the new data tree and the existing data tree.  The difference between the new data tree and the existing data tree may be referred to as a similarity measure.  The similarity measure compares data 
in the nodes of the first data tree to the second data tree to identify changes in a node, deleted nodes, and/or new nodes.  The similarity measure identifies at least one similarity between the new data tree and the existing data tree).  

In claim 4, Pfeifle teaches 
The method of claim 1, wherein the update data for the map database contains node digests of child nodes of the update candidate node, if the update candidate node corresponds to a parental node and in case of mismatch of the first node digest and the second node digest of the update candidate node ([0039] the processor 300 may compare the new data trees to multiple, or every, data tree in the existing map data to identify the target data tree.  The processor 300 determines how similar each of the data trees in the existing map data is to the new tree data.  The similarity measure in this example includes any combination of the number of child nodes, the values of 
the child nodes, and the value of the node).  

In claim 5, Pfeifle teaches 
The method of claim 1, wherein the update data for the map database contains updated content corresponding to the update candidate node, if the update candidate node corresponds to a leaf node and in case of mismatch of the first node digest and the second node digest of the update candidate node ([0040] The value of the node may be calculated as a percentage in common between the data in the selected node of new data tree and the current node in the existing data tree.  The value of the node may contribute to a predefined portion of the similarity measure.  The number of child nodes may be a binary factor, which means the number of child nodes to the selected node of the new data tree either matches the number of child nodes to the current node in the 
existing data tree, or it does not).  

In claim 7, Pfeifle teaches 
The method of claim 6, further comprising, in response to a data service-side content update, recomputing the hierarchical tree structure based on the updated content ([0043] The processor 300 executes one or more algorithms for computing update 
scripts by comparing the old BLOB to the new BLOB, which both contain a tree 
structure.  When the new map data is compiled, the changes to the tree 
structures are known).  

Claim 10 (see claim 1)
An apparatus for generating update data for a map database, the apparatus comprising: at least one memory configured to store computer executable instructions; and 
at least one processor configured to execute the computer executable instructions to: receive a node identifier and a first node digest of an update candidate node; 
obtain, based on the node identifier, a second node digest of the update candidate node; 
compare the first node digest and the second node digest of the update candidate node; and 
generate, based on the comparison, the update data for the map database, the update data containing one of: 
an indication of unchanged content; 
node digests of the child nodes of the update candidate node; or 
updated content corresponding to the update candidate node.  

Claim 11 (see claim 2)
The apparatus of claim 10, wherein the at least one processor is further configured to transmit the generated update data for the map database to a client.  

Claim 12 (see claim 3)
The apparatus of claim 11, wherein the update data for the map database contains an indication of unchanged content in case of match of the first node digest and the second node digest of the update candidate node.  

Claim 13 (see claim 4)
The apparatus of claim 11, wherein the update data for the map database contains node digests of child nodes of the update candidate node, if the update candidate node corresponds to a parental node and in case of mismatch of the first node digest and the second node digest of the update candidate node.  

Claim 14 (see claim 5)
The apparatus of claim 11, wherein the update data for the map database contains updated content corresponding to the update candidate node, if the update candidate node corresponds to a leaf node and in case of mismatch of the first node digest and the second node digest of the update candidate node.  

Claim 18 (see claim 1)
A computer program product comprising a non-transitory computer-readable medium having stored thereon computer-executable instructions which when executed by one or more processors, cause the apparatus to carry out operations for generating update data for a map database, the operations comprising: 
receiving a node identifier and a first node digest of an update candidate node; 
obtaining, based on the node identifier, a second node digest of the update candidate node; 
comparing the first node digest and the second node digest of the update candidate node; and Page 32 of 34Attorney Docket No.: P9218US00Patent 
generating, based on the comparison, the update data for the map database, the update data containing one of:
an indication of unchanged content; 
node digests of the child nodes of the update candidate node; or 
updated content corresponding to the update candidate node.  

Claim 19 (see claim 2)
The computer program product of claim 17, wherein the operations further comprise transmitting the generated update data for the map database to a client.  

Claim 21 (see claim 4)
The computer program product of claim 17, wherein the update data for the map database contains node digests of child nodes of the update candidate node, if the update candidate node corresponds to a parental node and in case of mismatch of the first node digest and the second node digest of the update candidate node.  

Claim 22 (see claim 5)
The computer program product of claim 17, wherein the update data for the map database contains updated content corresponding to the update candidate node, if the update candidate node corresponds to a leaf node and in case of mismatch of the first node digest and the second node digest of the update candidate node.

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	Claims 6, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle et al. (US 2014/0108462) hereinafter Pfeifle in view of Baruch (US 2019/0155928).

In claim 6, Pfeifle discloses “The method of claim 1, wherein obtaining the second node digest of the update candidate node, further comprises: 
wherein a leaf node in the hierarchical tree structure comprises a leaf node digest based on the node identifier of the leaf node and map content associated with the node identifier of the leaf node ([0025] The root node 20 describes intermediate nodes including the tree node 21.  The tree node includes another intermediate node as a list of tree node types 22.  The list of tree node types 22 includes various node types, including intermediate nodes and leaf nodes.  An example node type, tree leaf node 23, describes object values of various types (e.g., a bit-value, and a four byte integer value))”.
Pfeifle does not appear to explicitly disclose however, Baruch discloses “accessing a hierarchical tree structure, wherein a root node or an inner node comprises a parental node digest based on an eXclusive OR (XOR) function of the node digests of corresponding child nodes ([0042] A parent node may include a 12-bit vector with bit value representations of 101011011101.  A child node of the parent node may have a 12-bit vector with original bit value representations of 101111010101.  The processed data stored with the child node may correspond to a XOR operation between the parent node vector and the child node vector resulting in a 12-bit vector with bit value representations of 000100001000 stored for the child node.  The original child node date may be restored as needed by performing a complimentary XOR operation between the parent node vector and the stored vector resulting in the original child node 12-bit vector with bit value representations of 101111010101)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Pfeifle and Baruch, the suggestion/motivation for doing so would have been to provide a technology to determine difference information between a parent node of a hierarchical data structure and a child node of the parent node, and store the difference information with the child node of the hierarchical data structure (Abstract).	

Claim 15 (see claim 6)
The apparatus of claim 11, wherein to obtain a second node digest of the update candidate node, the at least one processor is further configured to: 
access a hierarchical tree structure, wherein a root node or an inner node comprises a parental node digest based on an eXclusive OR (XOR) function of the node digests of corresponding child nodes, and wherein a leaf node in the hierarchical tree structure comprises a leaf node digest based on the node identifier of the leaf node and map content associated with the node identifier of the leaf node.  

Claim 20 (see claim 6)
The computer program product of claim 17, wherein to obtain a second node digest of the update candidate node, the operations further comprise: accessing a hierarchical tree structure, wherein a root node or an inner node comprises a parental node digest based on an eXclusive OR (XOR) function of the node digests of corresponding child nodes, and wherein a leaf node in the hierarchical tree structure comprises a leaf node digest based on the node identifier of the leaf node and map content associated with the node identifier of the leaf node.  

17.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle et al. (US 2014/0108462) hereinafter Pfeifle in view of Carbonneau et al. (US 2013/0328941) hereinafter Carbonneau.

In claim 8, per rejections in claim 1 but
Pfeifle does not appear to explicitly disclose however, Carbonneau discloses “The method of claim 1, further comprising associating the map area identifier to a map tile of a quad-tree map data structure, wherein tiles corresponding to quad-tree leaf nodes are data tiles ([0027] the quadtree 100 includes the four children 112-115 of the root node 105.  If the map at zoom level 0 covers a rectangular area, the tiles at each of the four nodes 112-115 cover one of the four quadrants of the rectangle.  Similarly, at zoom level 2, the nodes are children of nodes at level 1.  For instance, the four nodes 120 are children of node 112, the four nodes 125 are children of node 113, etc. [0057] a description of the geometry (or a portion of the geometry) and an identification of a tile in the map tile tree [0058] The identification of a tile is a key that identifies the tile at the particular level.  The tile identification also identifies the tile's parent (if not the root tile) and the tile's children (if not a leaf tile))”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Pfeifle and Carbonneau, the suggestion/motivation for doing so would have been to utilizing a parallel processing system to associating Geometries with Map Tiles (Abstract).	

Claim 16 (see claim 8)
The apparatus of claim 1, wherein the processor is further configured to associate the map area identifier to a map tile of a quad-tree map data structure, wherein tiles corresponding to quad-tree leaf nodes are data tiles.  

18.	Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle et al. (US 2014/0108462) hereinafter Pfeifle in view of Massarella et al. (US 2016/0140153) hereinafter Massarella.

In claim 9, per rejections in claim 1 but
Pfeifle does not appear to explicitly disclose however, Massarella discloses “The method of claim 1, further comprising associating the map area identifier to a map cube of an oct-tree map data structure, wherein cubes corresponding to oct-tree leaf nodes are data cubes ([0068] In the case that primary data records 7 including three-dimensional location data 8 are indexed, a spatial region represents a set of locations inside a boundary surface and the spatial tree index 17 may be of a suitable type, for example, an oct-tree)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Pfeifle and Massarella, the suggestion/motivation for doing so would have been to provide an improved method to process spatiotemporal data records (Abstract).
	
Claim 17 (see claim 9)
The apparatus of claim 1, wherein the processor is further configured to associate the map area identifier to a map cube of an oct-tree map data structure, wherein cubes corresponding to oct-tree leaf nodes are data cubes.

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158